DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/27/2022 is acknowledged. In light of amendments, new grounds of rejections are set forth below and this office action is non-final. Claims 1, 2, 5, 6, 8-10 and 16-20 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS). It is noted that the disclosures of Iizuka et al. and Ito et al. are based on a machine translation of the references which is included in this action.

Regarding claims 1, 2, 9, 10, 16, 17, 19 and 20, Iizuka et al. disclose a laminate for a battery cover (power storage device packaging material) comprising a base material 11 (substrate layer), an aluminum foil 12 (metal foil), an anticorrosive coating layer 14 and a multilayer sealant film 17 (see Abstract and Figure 2). The multilayer sealant film 17 is in direct contact with the anticorrosive coating layer 14 (see Figure 2). The base material 11 can be polyethylene terephthalate (polyester) or polyamide film (see page 4, paragraph 1). The anticorrosive coating is formed by applying a treatment liquid such as a solution comprising trivalent chromium compound (chemical conversion treatment) on at least one surface of aluminum foil (see page 2, paragraph 6 and page 4, paragraph 2). The base layer is the outermost layer and the sealant layer is the inner most layer (see Figure 2).
The multilayer sealant film comprises a resin layer 16 and a polyolefin resin layer 13, wherein, wherein the resin layer 16 is in direct contact with the anticorrosive coating layer 14 (see Abstract and Figure 2). The resin layer 16 comprises an acid-modified polypropylene layer which reads on a propylene-based layer of sealant layer that contains an acid-modified polypropylene, wherein the propylene-based layer is in direct contact with the anticorrosive coating layer 14 (see page 5, paragraph 3). Further, the resin layer 16 comprises acid-modified polypropylene similar to the present invention (see claim 5).
Iizuka et al. do not disclose the propylene-based layer (i.e. resin layer) is a propylene-based branched polymer-containing layer as presently claimed.
Ito et al. disclose a propylene-based polymer having long chain branching that has good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening (see Title, Abstract and paragraph 0027, 0091). The propylene-based polymer can be propylene-1-butene copolymer or homopolypropylene (see paragraph 0088). The molecular weight of a propylene-based polymer having long chain branching is 1,000,000 (see paragraph 0097), which is identical to that utilized in present invention (see paragraph 0105). Further, the propylene-based polymer having long chain branching is identical to that utilized in present invention (see paragraph 0103 that discloses a propylene-based polymer having long chain branching of JP 2011144356 A). Although Ito et al. do not disclose the propylene-based polymer having long chain branching does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons, given that the propylene-based polymer having long chain branching of Ito et al. is identical to that presently claimed and used in the present invention, it is obvious or inherent that the propylene-based polymer having long chain branching of Ito et al. does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons.
In light of motivation for using propylene-based polymer having long chain branching disclosed by Ito et al. as described above, it therefore would have been obvious to one of 
Further, as noted above, propylene-based polymer having long chain branching provide good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening. Therefore, it would have been obvious to one of ordinary skill in the art to use propylene-based polymer having long chain branching in the amounts including that presently claimed depending on desired melt tension, melt viscoelasticity, mold processabilty and high strain hardening in Iizuka et al. in view of Ito et al., and thereby arrive at the claimed invention.
Accordingly, Iizuka et al. in view of Ito et al. disclose a sealant layer comprising propylene-based branched polymer-containing layer (i.e. resin layer) comprising propylene-based branched polymer and acid-modified polypropylene.
Iizuka et al. in view of Ito et al. do not disclose the sealant layer comprising propylene-based branched polymer-containing layer (i.e. resin layer) comprising a base composition as presently claimed.
Maier et al. disclose a polymer blend (base resin composition) comprising 60 to 95 wt% of first random copolymer (i.e. A) of propylene and C2 a-olefin, i.e. ethylene that has melting point of 116 to 145 C (see Abstract and paragraph 0027). The propylene content of first random copolymer is 90 to 99.5 wt% (see paragraph 0029). Accordingly, the ethylene content is 0.5 to 10 wt%. The polymer blend comprises second random copolymer of propylene and 1-butene (i.e. polyolefin-based elastomer B) that has melting point of 70 to 116 C (see Abstract and paragraph 0030). The polymer blend can be employed as sealing layer (see paragraph 0027). The film or film layers exhibit very low proportion of extractables, very low seal initiation 
In light of motivation for using a polymer blend comprising 60 to 95 wt% of propylene-ethylene random copolymer having melting point of 116 to 145 C and propylene-1-butene random copolymer having melting point of 70 to 116 C disclosed by Maier et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polymer blend (base resin composition) comprising 60 to 95 wt% of propylene-ethylene random copolymer (i.e. A) having melting point of 116 to 145 C and propylene-1-butene random copolymer (i.e. polyolefin-based elastomer B) having melting point of 70 to 116 C in the polypropylene-based branched polymer-containing layer of Iizuka et al. in view of Ito et al. in order to obtain very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency, and thereby arrive at the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Arjmand (IOSR Journal of Polymer and Textile Engineering, 2014 cited in IDS).

Regarding claim 5, Iizuka et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. As noted above, Iizuka et al. in view of Ito et al. and Maier et al. disclose the sealant layer comprising propylene-based branched polymer-containing layer (i.e. resin layer) comprising propylene-based branched polymer and acid-modified polypropylene.
Iizuka et al. in view of Ito et al. and Maier et al. do not disclose propylene-based branched polymer-containing layer (i.e. resin layer) comprising polypropylene having an atactic structure.
Arjmand disclose increase atacticity on polypropylene increases room temperature impact resistance, stretchability and heat seal strength (see Section 1.3.1 and Table 1.1).
In light of motivation for using increase atacticity on polypropylene disclosed by Arjmand as described above, it therefore would have been obvious to one of ordinary skill in the art to use polypropylene having an atactic structure in the propylene-based branched polymer-containing layer (i.e. resin layer) of Iizuka et al. in view of Ito et al. and Maier et al. in order to increase room temperature impact resistance, stretchability and heat seal strength, and thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Ito et al. (JP2011144356 A cited in IDS), Maier et al. (US 2007/0161747 A1 cited in IDS) and Arjmand (IOSR Journal of Polymer and Textile Engineering, 2014 cited in IDS) as applied to claim 5 above, further in view of Uehara et al. (US 2008/0023215 A1).

Regarding claim 6, Iizuka et al. in view of Ito et al., Maier et al. and Arjmand disclose the power storage device packaging material as set forth above. While Ito et al. disclose propylene-based branched polymer is a polypropylene as noted above, Iizuka et al. in view of Ito et al., Maier et al. and Arjmand do not disclose propylene-based branched polymer is a random polypropylene.
Uehara et al. disclose random polypropylene is excellent in balance between flexibility and transparency (see paragraph 0040).
In light of motivation for using random polypropylene disclosed by Uehara et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use random polypropylene as the branched polypropylene in Iizuka et al. in view of Ito et al., Maier et al. and Arjmand in order to provide balance between flexibility and transparency, and thereby arrive at the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Oono et al. (US 2014/0242333 A1 cited in IDS) and Suzuta (US 2010/0255365 A1 cited in IDS).

Regarding claim 8, Iizuka et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. Iizuka et al. in view of Ito et al. and Maier et al. do not disclose anticorrosive coating layer as presently claimed.
Oono et al. disclose the corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide that provides corrosion prevention (see paragraph 0371).
In light of motivation for using corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide disclosed by Oono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide in the anticorrosive coating layer of Iizuka et al. in view of Ito et al. and Maier et al. in order to provide effective corrosion prevention, and thereby arrive at the claimed invention.
Iizuka et al. in view of Ito et al., Maier et al. and Oono et al. do not disclose anticorrosive coating layer comprising a cationic polymer.
Suzuta discloses a packing material for a lithium cell (power storage device packaging material) (see Abstract). Suzuta disclose cationic polymer exhibit excellent electrolyte solution resistance and hydrofluoric acid resistance (see paragraph 0143). These superior resistance properties suppresses damage to the aluminum foil (metal foil) that is an intermediate layer of the packing material for a lithium cell (see paragraph 0143).  
In light of motivation for using cationic polymer disclosed by Suzuta as described above, it therefore would have been obvious to one of ordinary skill in the art to use cationic polymer in the anticorrosive coating layer of Iizuka et al. in view of Ito et al., Maier et al. and Oono et al. in order to provide excellent electrolyte solution resistance and hydrofluoric acid resistance and suppress damage to aluminum foil (metal foil), and thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Matsuda et al. (US 2003/0092818 A1 cited in IDS).

Regarding claim 18, Iizuka et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. While Iizuka et al. in view of Ito et al. and Maier et al. disclose polyolefin-based elastomer contains propylene-1-butene random copolymer, Iizuka et al. in view of Ito et al. and Maier et al. do not disclose polyolefin-based elastomer contains ethylene-1-butene random copolymer.
Matsuda et al. disclose propylene-based resin composition comprising elastomer of ethylene/1-butene random copolymer to improve impact resistance as well as exhibit good moldability and shrinkage characteristics (see paragraphs 0034-0037). 
In light of motivation for using ethylene-1-butene random copolymer elastomer disclosed by Matsuda et al. as described above, it therefore would have been obvious to one of ordinary .

Claims 1, 2, 9, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (WO 2015/125806 A1) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS). It is noted that when utilizing Takahagi et al., the disclosures of the reference are based on US 2016/0365545 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Takahagi et al. are found in US ‘545. It is noted that the disclosures of Ito et al. is based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2, 9, 10, 16, 17, 19 and 20, Takahagi et al. disclose a battery packaging material (i.e. power storage device packaging material) comprising a base material layer 1 (substrate layer), an adhesive layer 2, a metal layer 3 and a sealant layer 4, in that order (see Abstract, Figure 1 and paragraph 0033). The base material layer is the outermost layer and the sealant layer is the innermost layer (see paragraphs 0035, 0057). The base material layer can include polyamide resin (see paragraph 0040). The metal layer 3 can be formed from a metal foil, wherein at least one surface or both surfaces of the metal layer 3 is subjected to a chemical conversion treatment for prevention of corrosion, i.e. anticorrosion treatment layer (see paragraphs 0049 and 0051). That is, Takahagi et al. disclose a base material layer 1, an adhesive layer 2, a metal layer 3, an 
The sealant layer can include polyolefins such as polypropylene (see paragraph 0059). The polypropylene can be homopolypropylene, block copolymers of polypropylene and random copolymers of polypropylene such as random copolymers of propylene and ethylene (see paragraph 0059). The sealant layer can be formed of two or more layers with the same resin component or different resin components (see paragraph 0064). That is, the sealant layer can be a multilayer comprising two layers, wherein the two layers can have same resin component such as polypropylene. Given that the sealant layer is in direct contact with the anticorrosion treatment layer and given that sealant layer comprises two layers having resin component such as random polypropylene (i.e. two random polypropylene layers), one of the layers of sealant layer comprising random polypropylene (i.e. random polypropylene layer) is in direct contact with anticorrosion treatment layer.
While Takahagi et al. disclose the sealant layer comprises two random polypropylene layers and one of the random polypropylene layers in direct contact with anticorrosion treatment layer, Takahagi et al. do not disclose the sealant layer comprises propylene-based branched polymer-containing layer as presently claimed. Takahagi et al. do not disclose the sealant layer comprising a base composition as presently claimed.
Ito et al. disclose a propylene-based polymer having long chain branching that has good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening (see Title, Abstract and paragraph 0027, 0091). The propylene-based polymer can be propylene-1-butene copolymer or homopolypropylene (see paragraph 0088). The molecular weight of a propylene-based polymer having long chain branching is 1,000,000 (see paragraph 0097), which is identical to that utilized in present invention (see paragraph 0105). Further, the propylene-based polymer having long chain branching is identical to that utilized in present invention (see paragraph 0103 that discloses a 
In light of motivation for using propylene-based polymer having long chain branching disclosed by Ito et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use propylene-based random polymer having long branching of Ito et al. as the random polypropylene in the random polypropylene layer of Takahagi et al. in order to obtain good flow characteristics such as melt tension and melt viscoelasticity and accordingly excellent mold processabilty and high strain hardening weather, and thereby arrive at the claimed invention.
Further, as noted above, propylene-based random polymer having long chain branching provide good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening. Therefore, it would have been obvious to one of ordinary skill in the art to use propylene-based random polymer having long chain branching in the amounts including that presently claimed depending on desired melt tension, melt viscoelasticity, mold processabilty and high strain hardening in Takahagi et al. in view of Ito et al., and thereby arrive at the claimed invention.
Accordingly, Takahagi et al. in view of Ito et al. disclose the sealant layer includes more than one layer, and the propylene-based branched polymer-containing layer is in direct contact with the anticorrosion treatment layer on the metal foil layer.
Takahagi et al. in view of Ito et al. do not disclose the sealant layer comprising a base composition as presently claimed.
Maier et al. disclose a polymer blend (base resin composition) comprising 60 to 95 wt% of first random copolymer (i.e. A) of propylene and C2 a-olefin, i.e. ethylene that has melting point of 116 to 145 C (see Abstract and paragraph 0027). The propylene content of first random copolymer is 90 to 99.5 wt% (see paragraph 0029). Accordingly, the ethylene content is 0.5 to 10 wt%. The polymer blend comprises second random copolymer of propylene and 1-butene (i.e. polyolefin-based elastomer B) that has melting point of 70 to 116 C (see Abstract and paragraph 0030). The polymer blend can be employed as sealing layer (see paragraph 0027). The film or film layers exhibit very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency (see paragraph 0027).
In light of motivation for using a polymer blend comprising 60 to 95 wt% of propylene-ethylene random copolymer having melting point of 116 to 145 C and propylene-1-butene random copolymer having melting point of 70 to 116 C disclosed by Maier et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polymer blend (base resin composition) comprising 60 to 95 wt% of propylene-ethylene random copolymer (i.e. A) having melting point of 116 to 145 C and propylene-1-butene random copolymer (i.e. polyolefin-based elastomer B) having melting point of 70 to 116 C in the polypropylene layer of Takahagi et al. in view of Ito et al. in order to obtain very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency, and thereby arrive at the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (WO 2015/125806 A1) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Arjmand (IOSR Journal of Polymer and Textile Engineering, 2014 cited in IDS).
Regarding claims 5 and 6, Takahagi et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. As noted above, Takahagi et al. disclose the sealant layer comprising propylene-based random polymer having long chain branching.
Further, Takahagi et al. disclose the sealant layer can include a blend polymer obtaining combining two or more resin components such as polyolefin and carboxylic acid-modified polyolefin, wherein polyolefin can be polypropylene (see paragraphs 0059, 0061, 0064). Therefore, it would have been obvious to one of the ordinary skills in the art to blend acid-modified polypropylene with polypropylene-based branched polymer in polypropylene-based branched polymer-containing layer of Takahagi et al. in view of Ito et al. and Maier et al., and thereby arrive at the claimed invention.
Takahagi et al. in view of Ito et al. and Maier et al. do not disclose propylene-based branched polymer-containing layer comprising polypropylene having an atactic structure.
Arjmand disclose increase atacticity on polypropylene increases room temperature impact resistance, stretchability and heat seal strength (see Section 1.3.1 and Table 1.1).
In light of motivation for using increase atacticity on polypropylene disclosed by Arjmand as described above, it therefore would have been obvious to one of ordinary skill in the art to use polypropylene having an atactic structure in the propylene-based branched polymer-containing layer of Takahagi et al. in view of Ito et al. and Maier et al. in order to increase room temperature impact resistance, stretchability and heat seal strength, and thereby arrive at the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (WO 2015/125806 A1) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Oono et al. (US 2014/0242333 A1 cited in IDS) and Suzuta (US 2010/0255365 A1 cited in IDS).
Regarding claim 8, Takahagi et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. Takahagi et al. in view of Ito et al. and Maier et al. do not disclose anticorrosive coating layer as presently claimed.
Oono et al. disclose the corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide that provides corrosion prevention (see paragraph 0371).
In light of motivation for using corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide disclosed by Oono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide in the anticorrosive coating layer of Takahagi et al. in view of Ito et al. and Maier et al. in order to provide effective corrosion prevention, and thereby arrive at the claimed invention.
Takahagi et al. in view of Ito et al., Maier et al. and Oono et al. do not disclose anticorrosive coating layer comprising a cationic polymer.
Suzuta discloses a packing material for a lithium cell (power storage device packaging material) (see Abstract). Suzuta disclose cationic polymer exhibit excellent electrolyte solution resistance and hydrofluoric acid resistance (see paragraph 0143). These superior resistance properties suppresses damage to the aluminum foil (metal foil) that is an intermediate layer of the packing material for a lithium cell (see paragraph 0143).  
In light of motivation for using cationic polymer disclosed by Suzuta as described above, it therefore would have been obvious to one of ordinary skill in the art to use cationic polymer in the anticorrosive coating layer of Takahagi et al. in view of Ito et al., Maier et al. and Oono et al. in order to provide excellent electrolyte solution resistance and hydrofluoric acid resistance and suppress damage to aluminum foil (metal foil), and thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (WO 2015/125806 A1) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Matsuda et al. (US 2003/0092818 A1 cited in IDS).

Regarding claim 18, Takahagi et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. While Takahagi et al. in view of Ito et al. and Maier et al. disclose polyolefin-based elastomer contains propylene-1-butene random copolymer, Takahagi et al. in view of Ito et al. and Maier et al. do not disclose polyolefin-based elastomer contains ethylene-1-butene random copolymer.
Matsuda et al. disclose propylene-based resin composition comprising elastomer of ethylene/1-butene random copolymer to improve impact resistance as well as exhibit good moldability and shrinkage characteristics (see paragraphs 0034-0037). 
In light of motivation for using ethylene-1-butene random copolymer elastomer disclosed by Matsuda et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene-1-butene random copolymer elastomer in the sealant layer of Takahagi et al. in view of Ito et al. and Maier et al., in order to improve impact resistance as well as exhibit good moldability and shrinkage characteristics, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered. In light of persuasive arguments and amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections. It is noted that Iizuka et al. in view of Ito et al. and Maier et al. previously was not used to reject claim 4, the limitation of which is now in claim 1. However, upon reconsideration, the prior art does meet this limitation and is applied against the present claims as set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787